DISMISS and Opinion Filed October 4, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00516-CV

                                THEOMAS RHODES, Appellant

                                                 V.

                                   ABEL SAUCEDO, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-01967-B

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated July 18, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide, within ten days, written verification of payment or arrangements

to pay for the clerk’s record or written verification appellant had been found entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result in the dismissal

of this appeal without further notice.       To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3 (b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




180516F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 THEOMAS RHODES, Appellant                         On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-18-00516-CV        V.                      Trial Court Cause No. CC-18-01967-B.
                                                   Opinion delivered by Chief Justice Wright.
 ABEL SAUCEDO, Appellee                            Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ABEL SAUCEDO recover his costs of this appeal from
appellant THEOMAS RHODES.


Judgment entered October 4, 2018.




                                             –3–